Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJOINDER
Claims 16 and 17, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradford Fritz on 06/04/2021.
The application has been amended as follows: 


In the claims:  (note: the amendments below pertain to the 05/26/2021 entered 			    claims)

a.  	In claim 1, lines 3 and 4, replace "connected to a first conductive region," with 
	--connected to a first conductive region having a first conductive type,--

c. 	 In claim 1, lines 19-21, replace "wherein the first connection portion is disposed 	between the first electrode and the second electrode in the center area of the first 	solar cell in the second direction, and is spaced apart from the first electrode and 	the second electrode." with
	--wherein the first connection portion is disposed between a first electrode of the 	plurality of first electrodes and an adjacent second electrode of the plurality of 	second electrodes in the center area of the first solar cell in the second direction, 	and is 	spaced apart from the first electrode and the adjacent second electrode.--
d.	In claim 6, lines 4 and 5, replace "the second electrode of the second solar cell." 	with
	--a second electrode of the plurality of second electrodes of the second solar 		cell.--
e.	In claim 7, lines 2 and 3, replace "the second electrode of the second solar cell." 	
	with 
	--the second electrode of the plurality of second electrodes of the second solar 	cell.--
f.	Cancel claims 14 and 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art references are Lim et al. (US 2016/0035907), Steckemetz et al. (US 2015/0007865), and Oh et al. (US 2016/0149064); however, none of the references .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571)270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726